DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant’s Communication filed on March 16, 2021.             

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive.
Applicant respectfully asserts that “The Office acknowledges that Irisawa fails to show the same, but asserts that Irisawa describes making an abnormal cylinder unavailable for future deactivation. Even if this is true, Irisawa provides not even the slightest hint that a poppet valve of a different cylinder could or should be commanded to not operate in response to the indication that the first poppet valve is not operating the predetermined amount of time after the poppet valve is commanded not to operate. However, the Office has provided insufficient evidence that it is known that a cylinder may be deactivated in place of a cylinder that does not deactivate when it is commanded to deactivate. Rather, the Office merely concludes without sufficient evidence that it would be obvious to deactivate other cylinders in place of a cylinder that does not deactivate. Therefore, the rejection is improper and it should be withdrawn”.
The Examiner respectfully submits that Irisawa discloses making the abnormal cylinder unavailable for future deactivation [Irisawa Paragraph 0015
Further on, it would have been obvious to choose a different cylinder to deactivate in its place since the engine would still be under whatever load demand is requiring the deactivation and it is not allowed to choose to deactivate the abnormal cylinder. It should be noted that it is known to deactivate cylinders in different patterns (including individually) and it is known to deactivate a number of cylinders according to a load demand.
Still further, some teaching (i.e. making the abnormal cylinder unavailable for future deactivation [Irisawa Paragraph 0015]), suggestion, or motivation in the prior art by Irisawa would have led one of ordinary skill in the art to modify Irisawa to combine said teachings to arrive at the claimed invention (i.e. commanding a second poppet valve of a second cylinder to not operate in response to the indication that the first poppet valve is operating the predetermined amount of time after the first poppet valve is commanded not to operate).
   

                                                                                                                                                                                        
Disposition of Claims
     Claims 8-21 are pending in this application.
     Claims 8-21 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Irisawa – (JP 2004-100486 A).

With regard to claim 8, Irisawa discloses an engine operating method, comprising:
commanding a first poppet valve of a first cylinder to not operate [Irisawa Paragraph 0011]; 
ceasing fuel flow to the first cylinder when commanding the first poppet valve of the first cylinder to not operate [Irisawa Paragraph 0011]; and
delivering fuel to the first cylinder in response to an indication that the first poppet valve is operating [Irisawa Paragraph 0037: “abnormal if they are activated”] a predetermined amount of time [Irisawa Paragraph 0057: “a lapse of time is observed until an abnormality is inherited”] after the first poppet valve is commanded not to operate [Irisawa Paragraph 0048].

But Irisawa does not specifically meet the limitation “…commanding a second poppet valve of a second cylinder to not operate in response to the indication that the first poppet valve is operating the predetermined amount of time after the first poppet valve is commanded not to operate…”.
Irisawa discloses making the abnormal cylinder unavailable for future deactivation [Irisawa Paragraph 0015].
Further on, it would have been obvious to choose a different cylinder to deactivate in its place since the engine would still be under whatever load demand is requiring the deactivation and it is not allowed to choose to deactivate the abnormal cylinder. It should be noted that it is known to deactivate cylinders in different patterns (including individually) and it is known to deactivate a number of cylinders according to a load demand.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine deactivation controller of Irisawa to choose a different cylinder to deactivate in its place as taught by Common Knowledge since the engine would still be under whatever load demand is requiring the deactivation and it is not allowed to choose to deactivate the abnormal cylinder.

With regard to claim 9, Irisawa discloses the method of claim 8, further comprising commanding the first poppet valve to operate after the predetermined amount of time [Irisawa Paragraph 0042].

With regard to claim 10, Irisawa discloses the method of claim 8, further comprising removing the first cylinder from a list of cylinders that may be deactivated [Irisawa Paragraph 0014 and 42, 52].

With regard to claim 11, Irisawa discloses the method of claim 8, where fuel is injected to the first cylinder via a direct fuel injector when the first cylinder is reactivated, and injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder [Irisawa Paragraphs 0037 and 0015].

With regard to claim 12, Irisawa discloses the method of claim 8, further comprising providing a requested amount of torque via an engine that includes the first poppet valve in response to an indication that the first poppet valve is not operating [Irisawa Paragraph 0057].

With regard to claim 13, Irisawa discloses the method of claim 8, where the first poppet valve is an intake valve and where exhaust valves of the first cylinder are not deactivating poppet valves [Irisawa Paragraph 0014 and 42, 52].

With regard to claim 14, Irisawa discloses the method of claim 8, further comprising monitoring an operating state of the first poppet valve [Irisawa Paragraph 0014 and 42, 52].

With regard to claim 15, Irisawa discloses a vehicle system, comprising:
an engine including a first deactivating poppet valve in a first cylinder, a second deactivating poppet valve in a second cylinder, an oxygen sensor [Irisawa Paragraph 19 and 23], and a pressure sensor [Irisawa Paragraph 5, 9 and 23]; and
a controller (60) including non-transitory executable instructions, which, when executed
by the controller (60), command the first deactivating poppet valve to not operate, cease fuel
flow to the first cylinder when commanding the first deactivating poppet valve of the first
cylinder not to operate [Irisawa Paragraph 0011 and 0048].
.
But Irisawa does not specifically meet the limitation “…command the second deactivating poppet valve of the second cylinder to not operate in response to an indication that the first deactivating poppet valve is operating a predetermined amount of time after the first deactivating poppet valve is commanded to operate…”. 
Irisawa discloses making the abnormal cylinder unavailable for future deactivation [Irisawa Paragraph 0015].
Further on, it would have been obvious to choose a different cylinder to deactivate in its place since the engine would still be under whatever load demand is requiring the deactivation and it is not allowed to choose to deactivate the abnormal cylinder. It should be noted that it is known to deactivate cylinders in different patterns (including individually) and it is known to deactivate a number of cylinders according to a load demand
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine deactivation controller of Irisawa to choose a different cylinder to deactivate in its place as taught by Common Knowledge since the engine would still be under whatever load demand is requiring the deactivation and it is not allowed to choose to deactivate the abnormal cylinder.

With regard to claim 16, Irisawa discloses the vehicle system of claim 15, further comprising a non-deactivating poppet valve in the first cylinder [Irisawa Paragraph 0014 and 42, 52].

With regard to claim 17, Irisawa discloses the vehicle system of claim 16, where the non-deactivating poppet valve is an exhaust valve [Irisawa Paragraph 0014 and 42, 52].

With regard to claim 18, Irisawa discloses the vehicle system of claim 15, further comprising additional instructions to command the first deactivating poppet valve to operate after the predetermined amount of time [Irisawa Paragraph 0014 and 42, 52].

With regard to claim 19, Irisawa discloses the vehicle system of claim 18, further comprising additional instructions to remove the first cylinder from a list of cylinders that may be deactivated [Irisawa Paragraph 0014 and 42, 52].

With regard to claim 20, Irisawa discloses the vehicle system of claim 15, further comprising additional instructions to provide a requested amount of torque in response to an indication that the first deactivating poppet valve is not operating [Irisawa Paragraph 0057].

With regard to claim 21, Irisawa discloses the vehicle system of claim 15, further comprising additional instructions to reactivate the first cylinder via suppling fuel to the first cylinder in response to the indication that the first deactivating poppet valve is operating the predetermined amount of time after the first deactivating poppet valve is commanded to operate, where the fuel is supplied to the first cylinder via a direct fuel injector when the first cylinder is reactivated, and injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder [Irisawa Paragraphs 0015 and  0057].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747             

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747